   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.526 Page 1 of 40



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                -----------


UNITED STATES OF AMERICA,

      Plaintiff,

                                                             Case No. 1:16-CR-242

              v.                                             Hon. Janet T. Neff
                                                             United States District Judge

LAWRENCE GERARD NASSAR,

      Defendant.

_____________________________/




              UNITED STATES’ RESPONSE TO NASSAR’S MOTION (R.64)
                       FILED PURSUANT TO 28 U.S.C. § 2255



                           ANDREW BYERLY BIRGE
                             United States Attorney


                                 SEAN M. LEWIS
                          Assistant United States Attorney


                          330 Ionia Avenue NW, Suite 501
                                    P.O. Box 208
                           Grand Rapids, MI 49501-0208
                                  (616) 456-2404
       Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.527 Page 2 of 40




                                                            Table of Contents
I.         INTRODUCTION .................................................................................................................. 4
II.        STATEMENT OF THE CASE............................................................................................... 4
      A.        Facts .................................................................................................................................... 4
      B.        Procedural History .............................................................................................................. 6
           1.         Indictment, Plea, And Sentencing ................................................................................ 6
           2.         Appeal ........................................................................................................................... 7
           3.         Nassar’s Section 2255 Motion...................................................................................... 7
III.            LAW ................................................................................................................................... 8
      A.        General Principles Governing Section 2255 Motions ........................................................ 8
      B.        Procedural Default .............................................................................................................. 8
      C.        Ineffective Assistance Of Counsel Generally ..................................................................... 9
      D.        Conclusory Allegations ....................................................................................................... 9
IV.             ARGUMENT .................................................................................................................... 10
      A.        Grounds 1, 2, & 3 Are Procedurally Barred ..................................................................... 10
           1.         Nassar’s Claims In Grounds 1-3 ................................................................................. 10
           2.         These Claims Are Procedurally Barred ...................................................................... 10
      B.        Nassar’s Double-Jeopardy Claim Is Meritless .................................................................. 12
           1.         Background ................................................................................................................. 12
           2.         Law ............................................................................................................................. 13
           3.         Analysis ...................................................................................................................... 13
      C.        Nassar’s Complaints About His Supervised-Release Conditions Are Meritless .............. 15
           1.         Background ................................................................................................................. 15
           2.         Law ............................................................................................................................. 16
           3.         Analysis ...................................................................................................................... 17
      D.        Nassar’s Ineffective-Assistance-Of-Counsel Claims Are Meritless ................................. 20
           1.         Claim Based On Criminal History Points................................................................... 20
                a.       Background ............................................................................................................. 21
                b.       Law ......................................................................................................................... 22
                c.       Analysis................................................................................................................... 24
           2.         Claim Based on Consecutive Sentences ..................................................................... 31
                a.       Background ............................................................................................................. 32

                                                                               2
      Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.528 Page 3 of 40



         b.      Law ......................................................................................................................... 33
         c.      Analysis................................................................................................................... 34
V.       NO HEARING IS NECESSARY ..................................................................................... 38
VI.      CONCLUSION ................................................................................................................. 39
CERTIFICATE OF SERVICE ..................................................................................................... 40




                                                                     3
      Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.529 Page 4 of 40



I.       INTRODUCTION
         On December 7, 2017, the Court sentenced Nassar to 720 months in federal prison

following his guilty pleas to (1) receiving and attempting to receive child pornography,

(2) possession of child pornography, and (3) obstructing justice. The Sixth Circuit affirmed on

August 22, 2018. In his timely motion under 28 U.S.C. § 2255, Nassar now claims the Double

Jeopardy clause prohibited the government from convicting him of both receipt and possession of

child pornography; his supervised-release conditions violate his First Amendment rights; and his

attorneys provided ineffective assistance by failing to object to his criminal history score and the

Court’s alleged failure to consider U.S.S.G. § 5G1.3(c) and adequately explain its reasons for

imposing consecutive sentences. Nassar’s Section 2255 motion is meritless and should be denied

without a hearing.

II.      STATEMENT OF THE CASE
      A. Facts
         For 20 years, Nassar sexually abused and exploited children. He amassed an enormous

collection of child pornography that was unlike anything the Court had seen before. (R.58: Sent.

Tr., PageID.477.) The material he possessed depicted children as young as infants. (R.46: PSR,

PageID.363, ¶ 23.) The material included hard-core images and videos of prepubescent children

being vaginally and anally raped by adult males, children being digitally penetrated, prepubescent

children performing oral sex, and prepubescent children engaged in other sex acts. (Id.)

         Nassar also abused his position as a medical doctor and friend to sexually assault scores of

minor patients and the children of family friends. (R.58: Sent. Tr., PageID.473-78.) He did so in

his home, his office, gyms, camps, and at competitions around the country and the world. (R.46:

PSR, PageID.366-97, ¶¶ 41-223.) He often did so even when parents were present or nearby.

(R.58: Sent. Tr., PageID.480.)

                                                  4
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.530 Page 5 of 40



       The Presentence Report outlined sexual assaults against 40 children that qualified as “a

pattern of activity involving the sexual abuse or exploitation of a minor” within the meaning of

U.S.S.G. § 2G2.2(b)(5). (R.46: PSR, PageID.366-97, ¶¶ 41-223.) Nassar digitally penetrated

dozens of children under the guise of medical treatment. (Id.) He did not wear gloves, and he

inserted his fingers into victims’ vaginas and anuses. (Id.) Sometimes he used lubrication;

sometimes he did not. (Id.) A number of victims reported that the assaults were painful, and some

even reported that Nassar caused them to tear and bleed. (Id.) Nassar’s youngest victim was only

six years old at the time Nassar started sexually assaulting her. (Id., PageID.368, ¶ 44.)

       The State of Michigan charged Nassar with sexually assaulting nine of these 40 victims.

(R.46: PSR, PageID.368, 371-80, ¶¶ 47, 69, 73, 77, 86, 93, 107, 113, 119.) On November 22,

2017, Nassar pled guilty in Ingham County to sexually assaulting seven of the nine. (Id.) On

November 29, 2017, he pled guilty in Eaton County to sexually assaulting the remaining two, as

well as a third who was also a victim in the Ingham County case. (Id.)

       The Presentence Report also outlined sexual assaults Nassar perpetrated against an

additional 11 victims, about half of whom were children at the time of the assaults; the other half

were young women who sought medical treatment from Nassar but were instead sexually

assaulted. (R.46: PSR, PageID.403-08, ¶¶ 259-85.) The assaults against these victims were

included in a section of the Report entitled “Offense Behavior Not Part of Relevant Conduct,”

because the summarized conduct did not necessarily qualify as “pattern” conduct within the

meaning of U.S.S.G. § 2G2.2(b)(5). (Id., PageID.403, ¶ 259.)

       Finally, in mid-September 2016, Nassar engaged in a campaign to destroy and conceal

evidence. (R.46: PSR, PageID.365-66, ¶¶ 34-39.) He did so because he was aware there was an

expanding investigation into his sexual activity with and interest in children, he was aware his



                                                 5
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.531 Page 6 of 40



devices contained child pornography and other evidence of sexual exploitation of children, and he

feared the investigation would uncover his activities. (Id.) Accordingly, he paid to have his work

laptop completely wiped of all content, and he discarded numerous hard drives containing child

pornography. (Id.) Law enforcement recovered these drives only because the trash truck happened

to be late on the day the search warrant was executed. (Id.) Nassar took these actions with the

intent to impede and obstruct a contemplated investigation into his criminal activities. (Id.)

   B. Procedural History
       1. Indictment, Plea, And Sentencing
       On February 7, 2017, the grand jury returned a three-count superseding indictment

charging Nassar with one count of receipt and attempted receipt of child pornography, in violation

of 18 U.S.C. § 2252A(a)(2)(A), one count of possession of child pornography, in violation of 18

U.S.C. § 2252A(a)(5)(B), and one count of destruction and concealment of records and tangible

objects, in violation of 18 U.S.C. § 1519.

       On July 11, 2017, Nassar pled guilty to all three counts pursuant to a written plea

agreement. (R.24: Mins., PageID.114; R.38: Plea Tr., PageID.211-39.) The Court accepted his

guilty pleas and adjudicated him guilty on July 26, 2017. (R.28: Order, PageID.119.)

       The Court sentenced Nassar on December 7, 2017. (R.58: Sent. Tr., PageID.459-60.) The

Court calculated Nassar’s total offense level as 41 and determined that he fell into criminal history

category II. (Id., PageID.465.) These figures yielded an advisory guideline range of 720 months,

which was the combined statutory maximum. (Id., PageID.463-65.) Both the United States and

Nassar stated that they were in agreement with the Court’s calculations. (Id. at 465.)

       The Court then noted that the guidelines were only advisory and proceeded to carefully

consider and weigh the factors outlined in 18 U.S.C. § 3553(a). (Id., PageID.476-84.) The Court

discussed the seriousness of Nassar’s conduct at length, noting that his child-pornography conduct

                                                 6
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.532 Page 7 of 40



was “like nothing, no other offense of this nature that I have reviewed.” (Id., PageID.477.) The

Court noted that Nassar had betrayed the trust placed in him and had inflicted devastating harm on

his victims. (Id., PageID.477-78.) The Court noted that “three things in the goals of sentencing”

stood out in this case: the need to punish, deter, and protect. (Id., PageID.481.) After further

weighing the statutory factors, the Court imposed a combined-statutory-maximum sentence (720

months), and directed that Nassar was to serve his federal sentence consecutive to his yet-to-be-

imposed sentences in his two state-court cases. (Id., PageID.483-84.)

       After Nassar was sentenced in this federal case, he was sentenced in Ingham County to 40-

175 years in prison, and in Eaton County to 40-125 years in prison. (R.64: Mot., PageID.514.)

       2. Appeal
       Nassar filed a direct appeal, claiming (1) “the district court erred in assessing criminal

history points for his state convictions because those convictions were included in the relevant

conduct used to calculate his offense level, and [(2)] that his sentence is procedurally unreasonable

because the district court failed to consider USSG § 5Gl.3(c) when it required him to serve his

federal sentence consecutive to his state sentences.” (R.60: 6th Cir. Order: PageID.494.) On

August 22, 2018, the Sixth Circuit affirmed on plain-error review. (Id., PageID.496-97.)

       3. Nassar’s Section 2255 Motion
       On August 20, 2019, Nassar signed and mailed a motion under 28 U.S.C. § 2255 to vacate,

set aside, or correct his sentence. (R.64, Mot.PageID.505, 515.) His envelope was postmarked

August 21, 2019. (Id., PageID.520.) He raised four grounds for relief in his motion, each of which

is discussed in detail in Section IV, below.




                                                 7
       Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.533 Page 8 of 40



III.      LAW
       A. General Principles Governing Section 2255 Motions
          To obtain relief under 28 U.S.C. § 2255, a movant must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. It is a “well-settled principle

that to obtain collateral review relief a prisoner must clear a significantly higher hurdle than would

exist on direct appeal.” Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998) (citation omitted).

Thus, relief under 28 U.S.C. § 2255 is reserved for a “‘fundamental defect which inherently results

in a complete miscarriage of justice,’ or, an error so egregious that it amounts to a violation of due

process.” United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (quoting Hill v. United

States, 368 U.S. 424, 428 (1962)). A movant must prove the existence of an error of constitutional

magnitude that had “a substantial and injurious effect or influence on the guilty plea or the jury’s

verdict.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003) (citing Brecht v. Abrahamson,

507 U.S. 619, 638 (1993)); Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005).

       B. Procedural Default
          As a general rule, claims not raised on direct appeal are procedurally defaulted and may

not be raised on collateral review unless the petitioner shows either (1) “cause” and “actual

prejudice;” or (2) “actual innocence.” Massaro v. United States, 538 U.S. 500, 504 (2003). An

ineffective assistance of counsel claim, however, is not subject to this rule. Id. at 504. An

ineffective assistance of counsel claim may be raised in a collateral proceeding under § 2255,

whether or not the petitioner could have raised the claim on direct appeal. Id.




                                                   8
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.534 Page 9 of 40



   C. Ineffective Assistance Of Counsel Generally
       A petitioner claiming ineffective assistance of counsel must establish two elements: (1) that

defense counsel’s performance fell below an objective standard of reasonableness; and (2) there is

a reasonable probability that, but for the unprofessional errors, the outcome of the proceeding

would have been different. Strickland v. Washington, 466 U.S. 668, 694 (1984); Goff v. Bagley,

601 F.3d 445, 462 (6th Cir. 2010). The Court may dispose of a claim of ineffective assistance if

a petitioner fails to carry his burden of proof on either element. Strickland, 466 U.S. at 697. Thus,

the Court need not address the adequacy of counsel’s performance when the petitioner fails to

make a sufficient showing of prejudice. Id.

       A review of counsel’s performance must be highly deferential and requires the Court to

“indulge a strong presumption that counsel’s conduct falls within a wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689. There can be no finding of deficient

performance unless a defendant shows “that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687. “A

lawyer’s strategic decisions are virtually unassailable . . . .” Crehore v. United States, 127 F.

App’x 792, 797 (6th Cir. 2005) (citation omitted).

   D. Conclusory Allegations
       “Conclusory allegations, without evidentiary support, do not provide a basis for habeas

relief.” Prince v. Straub, 78 F. App’x 440, 442 (6th Cir. 2003). In fact, conclusory allegations are

subject to summary dismissal. See Curry v. United States, 39 F. App’x 993, 994 (6th Cir. 2002)

(“conclusory allegations . . . are subject to summary dismissal because they are unsupported by

specifics and are wholly incredible in the face of the record”). Nor is a defendant entitled to an

evidentiary hearing to attempt to cure bald assertion and conclusory allegations. See Washington

v. Renico, 455 F.3d 722, 733 (6th Cir. 2006).

                                                 9
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.535 Page 10 of 40



IV.      ARGUMENT
      A. Grounds 1, 2, & 3 Are Procedurally Barred
         1. Nassar’s Claims In Grounds 1-3
         In Ground 1, Nassar states “a person cannot [constitutionally] be convicted for both receipt

and possession of the same items of child pornography,” because “receipt of child pornography

always requires proof of possession.” (R.64: Mot., PageID.516.) He notes he was convicted of

both receipt and possession of child pornography, and he received consecutive 20-year sentences

for each conviction. (Id.) He concludes that his conviction for both crimes was therefore an

“unconstitutional [violation of the] double jeopardy clause of the 5th amendment.” (Id.,

PageID.508, 516.) Although he never explicitly says so, implicit in his argument is the assertion

that his convictions were based on “the same items of child pornography.”

         In Ground 2, Nassar claims the Court violated his First Amendment right to free speech by

imposing as a condition of supervised release a prohibition against possessing or accessing “any

computer or computer-related devices, other electronic communication, data storage devices, or

media in any manner or for any reason.” (R.64: Mot., PageID.509, 516.)

         In Ground 3, Nassar claims the Court violated his “1st Amendment rights” by imposing,

as a condition of supervised release, restrictions on the places he may enter. (R.64: Mot.,

PageID.510, 518.)

         2. These Claims Are Procedurally Barred
         Nassar concedes he failed to raise Grounds 1, 2, or 3 on direct appeal. (Id., PageID.508,

509, 511, 513.) He states he did not do so “because they are grounds not appropriate in direct

appeal” and because “court opinions and rulings have changed since the direct appeal providing

new grounds to argue.” (Id., PageID.508, 510-11, 513.) But Nassar neither cites any of these




                                                 10
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.536 Page 11 of 40



allegedly new “court opinions and rulings” nor explains how they provide new, previously

unavailable grounds to attack his sentence.

       Nassar’s conclusory claims fail to overcome procedural default. As noted above, claims

not raised on direct appeal are procedurally defaulted and may not be raised on collateral review

unless a petitioner shows either 1) “cause” and “actual prejudice;” or 2) “actual innocence.”

Massaro, 538 U.S. at 504. Nassar has done neither.

       First, Nassar has failed to show any “cause” for his procedural default. Instead, he has

offered only conclusory claims about unidentified changes in “court opinions and rulings.” Such

conclusory claims are insufficient to meet his burden. See Lundgren v. Mitchell, 440 F.3d 754,

764 (6th Cir. 2006) (“Habeas petitioners cannot rely on conclusory assertions of cause and

prejudice to overcome procedural default; they must present affirmative evidence or argument as

to the precise cause and prejudice produced.”). Nor, for the reasons set forth in Section IV.B-C

below, has he shown Strickland prejudice, let alone “actual prejudice.”

       Second, Nassar makes no claim of “actual innocence.” Actual innocence means factual

innocence, not mere legal insufficiency or legal innocence. Bousley v. United States, 523 U.S.

614, 623 (1998). Nassar does not contest his factual guilt. His double-jeopardy claim in Ground

1 is a legal claim, not a factual innocence claim. See Robinson v. Mackie, No. 2:11-CV-276, 2011

WL 6090805, at *5 (W.D. Mich. Dec. 6, 2011) (where “actual innocence” claim is based on legal

arguments concerning the interpretation of the Double Jeopardy Clause, the actual-innocence

argument fails); Drummond v. United States, 41 F.3d 664 (5th Cir. 1994) (“Nor does Drummond’s

argument that as a result of being tried on two counts of the indictment he was subjected to double

jeopardy raise a question concerning his actual innocence.”); Selsor v. Kaisesr, 22 F.3d 1029,

1034-35 (10th Cir. 1994) (rejecting petitioner’s argument that his double jeopardy claim was one



                                                11
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.537 Page 12 of 40



of actual innocence; rather, it was merely a “legal innocence” claim). And his claims in Grounds

2-3, which merely challenge the imposition of certain conditions of supervised release, do not

involve any assertions of actual innocence. Accordingly, his claims are procedurally barred.

    B. Nassar’s Double-Jeopardy Claim Is Meritless
        If the Court finds that Nassar’s double-jeopardy claim (Ground 1) is not procedurally

barred, it nevertheless fails on the merits.

        1. Background
        Count 1 of the Superseding Indictment charged Nassar with receipt and attempted receipt

of child pornography. (R.16: SIND, PageID.86.) This count alleged that the offense conduct

occurred between September 18, 2004 and December 1, 2004. (Id.) In the plea agreement, Nassar

admitted that during this 10-week period, he downloaded images and videos from the Internet

using a program called NewsRover. (R.23: Plea Agm’t, PageID.105.) The Amended Presentence

Report (PSR) notes that Nassar downloaded 63 files during this time, and “these downloads formed

the basis for Count One.” (R.46: PSR, PageID.363 ¶ 26.) These images were found on Nassar’s

AcomData hard drive. (Id.) Count 1 listed six specific files that had been downloaded during this

time. (R.16: SIND, PageID.86.)

        Count 2, in contrast, charged that Nassar possessed child pornography between February

6, 2003, and September 20, 2016. (R.16: SIND, PageID.87.) The Count listed 10 specific files

that Nassar possessed, which were different from those listed in Count 1. (Id.) In contrast to the

small number of files that formed the basis for Count 1, Nassar admitted in the plea agreement that

the factual basis for Count 2 were “thousands of images and videos of child pornography” that he

possessed “[b]etween 2003 and 2016.” (R.23: Plea Agm’t, PageID.105.) He admitted that he

possessed these images not only on the AcomData hard drive, but also on “other devices.” (Id.)

The PSR noted that “[i]n addition to” the images that formed the basis for Count 1, the AcomData

                                                12
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.538 Page 13 of 40



hard drive contained over 35,000 other child pornography images or files.               (R.46: PSR,

PageID.363-64, ¶¶ 27-30.) The PSR further detailed the images and videos of child pornography

that were found on a Toshiba hard drive, a Fujitsu hard drive, and an Acer laptop. (Id, PageID.364-

65, ¶¶ 31-33.) This larger, broader, and separate collection of child pornography formed the basis

for Count 2.

       2. Law
       “The Double Jeopardy Clause ‘protects against multiple punishments for the same

offense.’” United States v. Gray, 641 F. App’x 462, 465 (6th Cir. 2016) (citation omitted). The

Sixth Circuit has “held that convictions for both knowingly possessing child pornography and

knowingly receiving the same child pornography constituted multiple punishments for the same

conduct.” Id. (citing United States v. Ehle, 640 F.3d 689, 694–95 (6th Cir. 2011)). “However,

convictions for both receipt and possession of child pornography will stand if separate conduct

underlies the two charges.” Id. (citation omitted.) In evaluating a double-jeopardy claim in this

context, courts can consider “different dates, different images, and different media as relevant

considerations,” both in the indictment and the factual record. Id.

       3. Analysis
       Nassar’s double-jeopardy claim fails because he fails to show that his conviction for Count

1 (receipt and attempted receipt of child pornography) was based on “the same conduct” that

formed the basis for his conviction for Count 2 (possession of child pornography). Although

Nassar never expressly says so, implicit in Ground 1 is the claim that he was convicted of receipt

and possession “based on the same conduct.” But Nassar offers no facts or analysis showing why

he believes this to be the case, nor does he cite to anything in the record that supports this

conclusory, implicit claim. In fact, he fails to cite or discuss the record at all. He has thus waived

the issue through his conclusory and perfunctory treatment. See Prince, 78 F. App’x at 442; Curry,

                                                 13
    Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.539 Page 14 of 40



39 F. App’x at 994; see also Ruffin v. Cuyahoga Cty., 708 F. App’x 276, 278 (6th Cir. 2018) (“A

party may not present a skeletal argument, leaving the court to put flesh on its bones.”); United

States v. Keller, 498 F.3d 316, 326 (6th Cir. 2007) (“issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived”).

        In any event, the record shows that separate and distinct conduct formed the basis for each

offense. That record is summarized in the “Background” section above. For starters, the

possession count started in 2003, which necessarily preceded any images Nassar received between

September 18 and December 1, 2004. (R.16: SIND, PageID.86-87.) Counts 1 and 2 listed separate

images. (Id.) Count 1 was based on a relatively small number of images found on the Acom,

whereas Count 2 was based on “thousands of images and videos of child pornography” found not

only on the Acom, but also other devices. (R.23: Plea Agm’t, PageID.105.) The Presentence

Report spelled out in detail the distinct and separate transactions and images that formed the basis

for each count. (R.46: PSR, PageID.363-65, ¶¶ 26-33.) As the Sixth Circuit has held, “convictions

for both receipt and possession of child pornography will stand if separate conduct underlies the

two charges.” Gray, 641 F. App’x at 465; see also United States v. Dudeck, 657 F.3d 424, 430

(6th Cir. 2011) (“conviction under both statutes is permissible if separate conduct is found to

underlie the two offenses”). That is the case here, and Nassar’s double-jeopardy claim is

meritless. 1




1
       Moreover, Nassar agreed to plead guilty to Counts 1, 2, and 3 of the Superseding
Indictment in exchange for certain concessions from the United States as detailed in the written
plea agreement. (R.23: Plea Agm’t, PageID.107-08; R.38: Plea Tr., PageID.228.) In the unlikely
event Nassar were to succeed in voiding his plea or conviction to either Count 1 or Count 2, that
would breach the plea agreement, with all the attendant consequences laid out in the plea
agreement. (R.23: Plea Agm’t, PageID.111-12.)


                                                14
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.540 Page 15 of 40



    C. Nassar’s Complaints About His Supervised-Release Conditions Are Meritless
        In Grounds 2 and 3, Nassar claims the Court violated his First Amendment rights by

imposing certain conditions of supervised release. These claims are procedurally barred for the

reason set forth in Section IV.A, above. If the Court holds otherwise, these claims nevertheless

fail on the merits.

        1. Background
        The Court sentenced Nassar to 60 years in prison, followed by a lifetime-period of

supervised release.   (R.48: Judgment, PageID.425-26.) The Court imposed certain Special

Conditions of Supervised Release, including the following:

        Special Condition 6: You must have no contact with minors (under the age of 18) without
        the written approval of the probation officer and shall refrain from entering into any area
        where children frequently congregate including, but not limited to, parks, schools, day care
        centers, theme parks, theaters, and playgrounds.
        Special Condition 9: You must not access or possess any computer or computer-related
        devices, other electronic communication, data storage devices, or media in any manner or
        for any reason.
(Id., PageID.428.)
        The Court imposed these special conditions after thoroughly and extensively discussing

the constellation of factors that made Nassar so dangerous and his conduct so serious. (R.58: Sent.

Tr., PageID.476-84.) The Court noted that Nassar’s child-pornography activity, which he had

committed with computers over two decades, was “like no other offense of this nature that I have

reviewed.” (Id., PageID.477.) Nassar himself noted at sentencing that he had been “battling with

[child pornography] for a considerable period of time,” and he suggested it was an addiction. (Id.,

PageID.468.) The Court further discussed the particularized need to deter Nassar and protect the

public in this case. (Id., PageID.481-82.) The Court noted that Nassar fell into that category of

offenders “who remove all doubt about the dangers they pose for acting out against children.” (Id.,

PageID.482.) In addition to his voracious appetite for child pornography, he had sexually abused

                                                15
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.541 Page 16 of 40



“very vulnerable victims, hundreds if not thousands of times over a long time span.” (Id.) The

Court found that Nassar “was, is, and in my view will continue to be a real and present danger to

children.” (Id.) “[H]e should never again have access to children.” (Id., PageID.483.)

       In addition to the detailed discussion of the risks on the record, the Presentence Report

explained that the reason for Special Condition 6 was “to minimize third-party risks and reduce

the probability of recidivism.” (R.46: PSR, PageID.417, ¶ 349.) Similarly, Special Condition 9

was “based on the nature and circumstances of the instant offense and to reduce the probability of

recidivism and address third-party risks.” (Id. ¶ 352.)

       The Court provided Nassar with a copy of these Special Conditions before sentencing, and

he signed them, agreeing that he had reviewed and understood them. (R.50: Order, PageID.436-

37.) The defense did not object to these special conditions. (R.58: Sent. Tr., PageID.486.)

       2. Law
       Courts have “broad discretion to impose appropriate conditions of supervised release.”

United States v. Ritter, 118 F.3d 502, 506 (6th Cir. 1997). “[W]here a condition of supervised

release is reasonably related to the dual goals of probation, the rehabilitation of the defendant and

the protection of the public, it must be upheld.’” Id. at 504 (citation omitted). Federal statute

provides that special conditions of supervised release must be “reasonably related to” certain

statutory factors and involve “no greater deprivation of liberty than is reasonably necessary” to

deter, protect the public, and rehabilitate the defendant. 18 U.S.C. § 3583(d)(1-2). Such conditions

must also be “consistent with any pertinent policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3583(d)(3.)

       “Supervisory conditions that implicate fundamental rights such as freedom of speech and

freedom of association are subject to careful review, but if primarily designed to meet the ends of



                                                 16
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.542 Page 17 of 40



rehabilitation and protection of the public, they are generally upheld.” Ritter, 118 F.3d at 504

(citations omitted).

       In general, a court must “adequately state[] in open court at the time of sentencing ‘its

rationale for mandating special conditions of supervised release.’” United States v. Brogdon, 503

F.3d 555, 563 (6th Cir. 2007) (citation omitted). However, “a sentencing court’s failure to

expressly explain its reasons for exacting a particular special condition of supervised release will

be deemed harmless error if the supporting reasons are evident on the overall record, and the

subject special condition is related to the dual major purposes of probation, namely rehabilitation

of the offender and enhancement of public safety.’” Id. (citation omitted).

       3. Analysis
       In Ground 2, Nassar claims the Court violated his First Amendment right to free speech by

imposing Special Condition 9. Specifically, he claims that “cyberspace” is “the most important

place[] for the exchange of views” because it offers “various websites to engage in a wide array of

protected first amendment activity.” (R.64: Mot., PageID.516.) He claims the lifetime ban

contained in Special Condition 9 is “draconian and deprives [him] of more liberty than is

reasonably necessary to deter crime, protect the public, and rehabilitate [him].” (Id., PageID.516-

17.) He states the Court’s analysis must be fact-specific, and any condition must be no broader

than necessary. (Id.) He claims the lifetime ban is “presumptively excessive” because it “sweep[s]

too broadly” and is not “narrowly tailored.” (Id., PageID.517.) He claims the ban impermissibly

suppresses lawful speech. (Id.) He also claims the ban would prohibit him from performing

“simple basic everyday tasks,” using common devices, and even watching TV. (Id.) He claims

monitoring software would be a better option, and “a lifetime ban as stated is excessive.” (Id.,

PageID.517-18.)



                                                17
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.543 Page 18 of 40



       In Ground 3, Nassar claims the Court violated his First Amendment rights by imposing,

Special Condition 6. (R.64: Mot., PageID.510, 518.) Specifically, he claims that “a lifetime ban

on having no [sic] contact with minors without written approval of the probation officer and being

banned from entering into any area where children frequently congregate . . . deprives [him] of

more liberty than is reasonably necessary to deter crime, protect the public, and rehabilitate [him].”

(Id.) He states the Court’s analysis must be fact-specific, and any condition must be no broader

than necessary. (Id.) He claims Special Condition 6 “sweeps too broadly,” and the lifetime

duration of the ban is “excessive.” (Id.)

       The Court did not violate Nassar’s First Amendment rights by imposing these conditions.

Instead, it crafted these conditions to address the very real risks and dangers posed by Nassar’s

unique history and characteristics. As for Special Condition 9, the computer condition, the Court

articulated the concerns that made this broad prohibition appropriate and necessary. Nassar had

amassed an enormous collection of child pornography, in excess of 37,000 files, that was unlike

anything the Court had seen. His conduct was spread across multiple devices and spanned two

decades. He had started down the path to making his own videos, and he had destroyed evidence

that undoubtedly contained still more child pornography. He himself acknowledged the long

duration of the conduct, that he had hidden it, and that it was like an addiction. On top of that, he

had “sexually abused scores of children,” and even at sentencing, he offered the Court only

transparent rationalizations that failed to recognize his root problem – his insatiable appetite for

sexual gratification at the expense of children. (R.58: Sent. Tr., PageID.479-81.) Given these

factors, Special Condition 9 was “reasonably related to the [relevant § 3553(a)] factors” –

particularly the need to protect the public – and “involve[d] no greater deprivation of liberty than

[was] reasonably necessary.” 18 U.S.C. § 3583(d). Thus, even if it implicated fundamental rights,



                                                 18
    Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.544 Page 19 of 40



it was nevertheless permissible and appropriate because it was “designed to meet the ends of

rehabilitation and protection of the public.” Ritter, 118 F.3d at 504. Courts have upheld other,

similarly broad restrictions that were tailored to address the unique factors of an individual

defendant’s case. See, e.g., United States v. Lantz, 443 F. A’ppx 135, 144 (6th Cir. 2011)

(affirming, on plain error review, a computer and internet ban); United States v. Paul, 274 F.3d

155, 170 (5th Cir. 2001) (absolute ban on computer and internet use acceptable if reasonably

necessary to serve the statutory goals set forth in § 3583(d)). Furthermore, if Nassar is ever

released, and if conditions have so changed that Special Condition 9 is then “obsolete,” Nassar can

always move the Court for a modification at that time. 2

       As for Special Condition 6, which relates to contact with minors and entering into areas

where children frequently congregate, that condition too is narrowly and appropriately tailored to

protect the public and deter Nassar. Nassar preyed on and sexually assaulted scores of “helpless

children” for decades. (R.58: Sent. Tr., PageID.477-82.) He sexually abused children who trusted

him as a doctor; he abused children who trusted him as a friend. (Id.) His conduct spanned

decades. (R.46: PSR: PageID.367-408.) As the Court rightly observed, Nassar “was, is, and in

my view will continue to be a real and present danger to children.” (R.58: Sent. Tr., PageID.482.)

The restrictions contained in Special Condition 6 are necessary and appropriate to protect and

deter. They also “involve[] no greater deprivation of liberty than [was] reasonably necessary” to

account for Nassar’s history and characteristics. See 18 U.S.C. § 3583(d). Courts have upheld

other, similar restrictions imposed to address the unique factors of an individual defendant’s case.



2
        As a practical matter, Nasser is never going to be released from federal prison, and his
arguments about supervised release are academic, at best. Nassar is 56 years old and just a few
years into a 60-year sentence. He is serving an effective life sentence. And even if he were to live
well past 100 and be released from federal prison, he has yet a long state sentence to be served.
Practically speaking, he cannot reasonably expect to ever be on supervised release.
                                                19
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.545 Page 20 of 40



See, e.g., United States v. Trepanier, 576 F. App’x 531, 538 (6th Cir. 2014) (“the bans on loitering

where minors congregate . . . are reasonably related to preventing Trepanier from reoffending and

to protecting the public”); United States v. Shultz, 733 F.3d 616, 622 (6th Cir. 2013) (affirming

condition prohibiting association with children without first obtaining the probation officer’s

approval); United States v. Frazier, 547 F. App’x 729, 733 (6th Cir. 2013) (upholding no-loitering

provision where defendant was convicted of child pornography offenses); United States v. Lewis,

565 F. App’x 490, 497 (6th Cir. 2012) (affirming no-contact-with-children and no-loitering

conditions for defendant convicted of SORNA violation).

   D. Nassar’s Ineffective-Assistance-Of-Counsel Claims Are Meritless
       In Ground 4, Nassar raises two ineffective-assistance-of-counsel claims. (R.64: Mot.,

PageID.512, 519.) Although both are styled as failure-to-object claims, they are, at bottom, claims

that the Court (1) “erred in assessing criminal history points for [Nassar’s] state conviction[s],”

and (2) “failed to consider USSG § 5G1.3(c) when it required [Nassar] to serve his sentence

consecutive to his state sentences.” (Id.) Nassar appears to have styled these claims as ineffective-

assistance claims to avoid the prohibition against litigating non-constitutional guideline issues in

Section 2255 motions. See Snider v. United States, 908 F.3d 183, 189 (6th Cir. 2018) (“[A] non-

constitutional challenge to [an] advisory guidelines range suffers from a greater defect: it is not

cognizable under § 2255.”). In any event, Nassar raised the very same issues on appeal, and the

Sixth Circuit rejected them on plain-error review. Nassar now claims his attorney’s failure to

object before this Court prejudiced him by causing his “direct appeal to fail.” (Id.) These claims

are meritless.

       1. Claim Based On Criminal History Points
       Nassar first claims his attorneys were ineffective for failing to object to the Court’s

calculation of his criminal history score. (R.64: Mot., PageID.519.) He claims the Court “erred

                                                 20
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.546 Page 21 of 40



in assessing criminal history points for [his] state conviction[s] because those convictions were

included in the relevant conduct used to calculate the offense level.” (Id.) Nassar claims his

attorneys should have objected, but he does not explain why he believes the Court erred, nor does

he cite any authority to support his claim. Nassar has thus waived this claim. See Ruffin, 708 F.

App’x at 278 (“A party may not present a skeletal argument, leaving the court to put flesh on its

bones.”); Keller, 498 F.3d 316, 326 (6th Cir. 2007) (“issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived”). But even if

Nassar has not waived this claim, he has failed to show either deficient performance or prejudice.

           a. Background
       The Court calculated Nassar’s base offense level by applying U.S.S.G. § 2G2.2. (R.58:

Sent. Tr., PageID.463-65; R.46: PSR, PageID.401, ¶ 238.) The Court then applied a number of

enhancements to the base offense level, yielding an adjusted offense level of 44. (R.46: PSR,

PageID.402-03, ¶¶ 239-247, 254.) After receiving credit for acceptance of responsibility, Nassar’s

total offense level was 41. (Id., PageID.403, ¶ 239; R.58: Sent. Tr., PageID.465.) Nassar does not

quarrel with the accuracy or propriety of these calculations.

       One of the enhancements the Court applied was a five-point enhancement pursuant to

U.S.S.G. § 2G2.2(b)(5), because Nassar engaged in a pattern of activity involving the sexual abuse

or exploitation of a minor. (R.46: PSR, PageID.402, ¶ 241.) Specifically, as detailed in the

Presentence Report, this enhancement was based on Nassar’s sexual assaults against, and sexual

exploitation of, 40 children over the course of approximately 20 years. (Id., PageID.367-97, ¶¶ 42-

223.) Nine of these children were also victims in two state cases charging Nassar with Criminal

Sexual Conduct, and Nassar had pled guilty to these state charges shortly before sentencing in his

federal case. (Id., Page ID.368, 371-80, ¶¶ 47, 69, 73, 77, 86, 93, 107, 113, 119.) Nassar stipulated

to the applicability of this enhancement as part of his plea agreement. (R.23: Plea Agm’t,

                                                 21
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.547 Page 22 of 40



PageID.109.) In his Section 2255 motion, he does not contest the applicability of the enhancement.

(R.64: Mot., PageID.519.)

       After calculating Nassar’s total offense level, the Court determined that he fell in criminal

history category II. (R.58: Sent. Tr., PageID.464-65.) The Court expressly stated that its

calculations were the same as those in the Amended Presentence Report. (Id., PageID.465.) In

accordance with U.S.S.G. § 4A1.2(a)(4), that Report assessed Nassar one point for each of his two

state-court convictions, because he had pled guilty to these offenses but had not yet been sentenced.

(R.46: PSR, PageID.408-09, ¶¶ 287-88.) Nassar therefore had two criminal-history points, placing

him in criminal history category II. (Id., PageID.409, ¶ 289.)

       After explaining its calculations, the district court asked Nassar’s lawyer whether he was

in agreement with the accuracy of the court’s guideline calculations; counsel responded, “We are

in agreement, your honor.” (R.58: Sent. Tr., PageID.465.)

           b.    Law
       When calculating a defendant’s criminal history category, a court ordinarily may not

consider previous sentences for conduct that qualifies as relevant conduct.            See U.S.S.G.

§ 4A1.2(a)(1) and accompanying commentary. But “application note [5] to § 2G2.2 carves out an

exception to the general rule.” United States v. Nance, 611 F.3d 409, 414 (7th Cir. 2010). That

note expressly provides that a conviction “taken into account under subsection (b)(5) is not

excluded from . . . receiv[ing] criminal history points under Chapter Four, Part A (Criminal

History).” U.S.S.G. § 2G2.2, cmt. n.5.

       Section 4A1.2 provides, in pertinent part, that if “a defendant has been convicted of an

offense, but not yet sentenced, such conviction shall be counted as if it constituted a prior sentence

under § 4A1.1(c) . . . .” U.S.S.G. § 4A1.2(a)(4). The same section defines “prior sentence” as

“any sentence previously imposed upon adjudication of guilt, whether by guilty plea [or

                                                 22
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.548 Page 23 of 40



otherwise], for conduct not part of the instant offense.” Id. at § 4A1.2(a)(1). The commentary

explains that conduct is “part of the instant offense” if it is relevant conduct as defined in § 1B1.3.

Id. at § 4A1.2, cmt. n. 1.

       In most cases, “relevant conduct” is limited to conduct “that occurred during the

commission of the offense of conviction, in preparation for that offense, or in the course of

attempting to avoid detection or responsibility for that offense.” U.S.S.G. § 1B1.3(a)(1). But as

the Sixth Circuit recently explained, the scope of “relevant conduct” for purposes of applying

§ 2G2.2(b)(5) “is broader than the scope of relevant conduct typically considered under U.S.S.G.

§ 1B1.3,” and includes past sexual abuse of minors, regardless of whether that abuse is linked to

the underlying offense. United States v. Ladeau, 688 F. App’x 342, 350 (6th Cir. 2017); accord

United States v. McGarity, 669 F.3d 1218, 1259 (11th Cir. 2012); United States v. Bacon, 646 F.3d

218, 221 (5th Cir. 2011); United States v. Sundsmo, 540 F. App’x 757, 758 (9th Cir. 2013); Nance,

611 F.3d at 413.

       Section 2G2.2, of course, applies to cases involving the receipt and possession of child

pornography, and subsection (b)(5), known as the “pattern enhancement,” provides for a five-level

increase if a “defendant engaged in a pattern of activity involving the sexual abuse or exploitation

of a minor.” U.S.S.G. § 2G2.2. A “[p]attern of activity involving the sexual abuse or exploitation

of a minor” is defined as “any combination of two or more separate instances of the sexual abuse

or sexual exploitation of a minor by the defendant, whether or not the abuse or exploitation (A)

occurred during the course of the offense; (B) involved the same minor; or (C) resulted in a

conviction for such conduct.” Id. at cmt. n.1.

       Application Note 5 provides that “[a] conviction taken into account under subsection (b)(5)

is not excluded from consideration of whether that conviction receives criminal history points



                                                  23
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.549 Page 24 of 40



pursuant to Chapter Four, Part A (Criminal History).” Id. at cmt. n.5. “Based on its plain

language,” this note “carves out an exception to the general rule that relevant conduct is not

factored in a defendant’s criminal history score.” Nance, 611 F.3d at 414.

            c. Analysis
              i.    Nassar’s Attorneys Did Not Render Ineffective Assistance
        The Court correctly calculated Nassar’s criminal history category, properly assigning one

criminal-history point to each of Nassar’s two state-court convictions. Nassar’s attorneys did not,

therefore, render deficient performance for failing to raise a meritless objection to the contrary.

But even if the Court did err, which it did not, Nassar still fails to establish ineffective assistance.

        Nassar does not dispute that the Court properly assessed five points pursuant to U.S.S.G.

§ 2G2.2(b)(5), because he “engaged in a pattern of activity involving the sexual abuse or

exploitation of a minor.” As discussed above, this enhancement was based on Nassar’s sexual

assaults on 40 children, only nine of whom were also victims in two state-court cases to which

Nassar pled guilty shortly before his sentencing in this case.

        The Court also properly assessed Nassar criminal history points based on his guilty pleas

in these state cases. See U.S.S.G. § 4A1.2(a)(4). Although a district court is usually precluded

from assessing criminal history points for conduct that is part of “the instant offense,” there is an

exception to this general rule for conduct that is part of “the instant offense” because it is “pattern”

activity within the meaning of § 2G2.2(b)(5). The commentary to Section 2G2.2 explicitly states

“[a] conviction taken into account under subsection (b)(5) is not excluded from consideration of

whether that conviction receives criminal history points pursuant to Chapter Four, Part A (Criminal

History).” U.S.S.G. § 2G2.2, cmt. n. 5. The United States brought this application note to the

Court’s attention in its sentencing memorandum. (R.44: U.S. Sent. Mem., PageID.333 n.3.) And



                                                  24
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.550 Page 25 of 40



guidelines commentary is binding “if the guideline which the commentary interprets will bear the

construction.” Stinson v. United States, 508 U.S. 36, 46 (1993).

       Nassar ignores this authoritative guideline commentary. He focuses instead on the fact that

his state-court “convictions were included in the relevant conduct used to calculate [his] offense

level.” (R.64: Mot., PageID.519.) But his claim fails because the plain language of the guidelines

establishes an exception to the general rule, and that exception applies in this case.

       Numerous courts, including the Seventh, Ninth, and Tenth Circuits, have reached the same

conclusion. In United States v. Nance, 611 F.3d 409 (7th Cir. 2010), the district court found that

one of Nance’s past convictions “was relevant conduct and justified a § 2G2.2(b)(5)

enhancement.” Id. at 413. The court also assessed Nance three criminal history points for the

same conviction. Id. at 412. Like Nassar, Nance claimed that the district court should not have

assessed criminal history points for conduct that was “relevant conduct to his offense of

conviction.” Id. at 412. Like Nassar, he relied on the general rule providing that “relevant conduct

ordinarily is not considered in calculating a defendant’s criminal history score.” Id. at 413. The

Seventh Circuit rejected his claim, holding that the commentary to Section 2G2.2 carved out an

exception to the general rule for “conviction[s] taken into account under subsection (b)(5).” Id. at

414. The court noted that this conclusion was consistent with a previous Seventh Circuit holding,

which recognized this application note as “an exception to the usual proscription against double

counting.” Id. (citing United States v. McCaffrey, 437 F.3d 684, 686 (7th Cir. 2006)). The Nance

court also observed that its holding was consistent with a Tenth Circuit case, which recognized

that the application note “‘expressly allow[s] this kind of double counting.’” Id. (quoting United




                                                 25
    Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.551 Page 26 of 40



States v. Groves, 369 F.3d 1178, 1187-88 (10th Cir. 2004)). 3 The Ninth Circuit has reached the

same conclusion in an unpublished opinion. See United States v. Astore, 50 F. App’x 868, 869

(9th Cir. 2002) (holding no impermissible double-counting occurred because Section 2G2.2’s

application note “specifically provides that ‘[p]rior convictions taken into account under [the

pattern of activity enhancement] are also counted for purposes of determining criminal history

points.’”). 4 See also United States v. Heddings, No. CR 06-76-GF-DWM, 2016 WL 6901256, at

*6 (D. Mont. Nov. 22, 2016) (relying on what-is-now Application Note 5 (it was then Application

Note 3) to reject Heddings’ criminal-history-category claim).

       In affirming this Court’s judgment, the Sixth Circuit observed that “[t]he plain language of

Application Note 5 supports a conclusion that a prior conviction can be used to increase both the

defendant’s offense level under § 2G2.2(b)(5) and his criminal history score.” (R.60: 6th Cir.

Order, PageID.495.) But the Sixth Circuit also noted in dicta that “the Sentencing Commission’s

commentary in adopting Amendment 537 suggests that § 4A1.2(a)(1)’s bar on assigning criminal

history points to convictions that are included in the defendant’s relevant conduct still applies.”

(Id., PageID.495-96.) The panel pointed to the following language from Amendment 537 to

support its dicta: “‘[T]he amendment clarifies that prior convictions counted as part of the ‘pattern



3
        Although Nance did not note it, the Seventh Circuit had reached the same conclusion in a
2005 unpublished opinion. See United States v. Ohlinger, 141 F. App’x 470, 472 (7th Cir. 2005)
(rejecting defendant’s double-counting claim because the guideline commentary provided that
“[p]rior convictions taken into account under [what is now subsection (b)(5)] are also counted for
purposes of determining criminal history points”).

4
        The Eleventh Circuit took a slightly different approach to reach the same conclusion in
United States v. Charniak, 607 F. App’x 936, 939 (11th Cir. 2015). There, the court concluded
that the conduct that triggered the pattern enhancement was not “relevant conduct” under the
traditional definition of that term, even though it was included in the “Offense Conduct” portion
of the PSR. Id. Relying on the application note, the court concluded that “[t]he use of Charniak’s
state offenses to apply this five-level increase does not preclude the district court from considering
the offense when calculating his criminal history points.” Id.
                                                 26
    Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.552 Page 27 of 40



of activity’ also may be counted as part of the defendant’s criminal history under Chapter Four, if

those convictions meet the criteria set forth in the relevant guidelines of that chapter.” Id. (citing

U.S. Sentencing Guidelines Manual App. C, amend. 537 (U.S. Sentencing Comm’n 1996)).

       The panel’s dicta is unpersuasive for four reasons.             First, as the Sixth Circuit

acknowledged, the “plain language” of Application Note 5 states “that a prior conviction can be

used to increase both the defendant’s offense level under § 2G2.2(b)(5) and his criminal history

score.” (R.60: 6th Cir. Order, PageID.495.) Where the plain language of the commentary is clear,

the Court should look no further. See Nance, 611 F.3d at 414-15 (rejecting restrictive reading of

the commentary because it ran “counter to the plan language of the note”); see also Keen v. Helson,

930 F.3d 799, 805 (6th Cir. 2019) (“when, as here, the text is clear, that is the end of the matter.

Ancillary persuasive authority is irrelevant”).

       Second, the dicta is inconsistent with the holding of every court to have considered the

issue, as discussed above. 5

       Third, construing Application Note 5 to mean that a prior conviction qualifies for criminal

history points only if it would ordinarily qualify under Chapter 4 would render Application Note

5 meaningless. If that is all it means, there would have been no need for Application Note 5 in the

first place; Chapter 4 and its accompanying commentary would tell us all we need to know. But

we know that is not the case. The Tenth Circuit has observed that the very point of amendment

was to alter the previously controlling framework imposed by Chapter 4 and its “accompanying

commentary,” under which rule “convictions that had already been considered as relevant conduct

under [the pattern enhancement] could not have been used to calculate the defendant’s criminal

history,” to now “expressly allow[ ] this kind of double counting.” Groves, 369 F.3d at 1188. The



5
       Nassar has not cited, and the undersigned could not find, any cases to the contrary.
                                                  27
    Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.553 Page 28 of 40



panel’s dicta would nullify both the purpose and text of the Application Note; courts should avoid

such nullifying constructions. See United States v. Jackson, 635 F.3d 205, 209 (6th Cir. 2011)

(“In interpreting the Sentencing Guidelines, the traditional canons of statutory interpretation

apply.”); Nat’l Air Traffic Controllers Ass’n v. Sec’y of Dep’t of Transp., 654 F.3d 654, 657 (6th

Cir. 2011) (explaining that courts must not “interpret a provision in a manner that renders other

provisions of the same statute inconsistent, meaningless or superfluous”). 6

       Fourth, the clause from Amendment 537 the panel pointed to – “if those convictions meet

the criteria set forth in the relevant guidelines of that chapter” – simply means that Chapter 4’s

other scoring restrictions, such as time limitations, still apply. Cf. Nance, 611 F.3d at 415 (noting

that “Part A to Chapter Four has many other conditions [aside from the double-counting bar that

was eliminated by Application Note 5] that must [still] be satisfied in order for a ‘prior sentence’

to count as criminal history”).

       For all these reasons, the Court properly assessed Nassar two criminal history points. The

Court did not err, and Nassar has therefore failed to show that his lawyers rendered constitutionally

ineffective assistance by failing to raise a meritless objection. See Ryal v. Lafler, 508 F. App’x

516, 520 (6th Cir. 2012) (counsel was not ineffective for failing to make meritless objections);

Holmes v. United States, 281 F. App’x 475, 482 (6th Cir. 2008) (“Trial counsel was not ineffective

for failing to file a motion to suppress that would have been meritless.”); Norris v. Schotten, 146

F.3d 314, 336 (6th Cir. 1998) (“Appointed counsel cannot be deemed ineffective for failing to

raise frivolous claims.”).



6
        Nor is this a case where the guideline commentary adds to a list or definition articulated in
the guideline text. Rather, the commentary to Section 2G2.2 simply modifies or clarifies, for
certain purposes, the definitions provided in the commentary to this and other sections.


                                                 28
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.554 Page 29 of 40



       Furthermore, even if the Sixth Circuit (or this Court) were to eventually conclude that

Application Note 5 does not permit double counting, Nassar has still failed to establish ineffective

assistance. A court is to assess an attorney’s performance based on his or her “perspective at the

time,” in light of the circumstances then existing, rather than “in the harsh light of hindsight.” See

Snider v. United States, 908 F.3d 183, 192 (6th Cir. 2018) (citations omitted). Under this standard,

Nassar cannot establish constitutionally deficient performance. As the Sixth Circuit observed, the

“plain language of Application Note 5” permits double counting. (R.60: 6th Cir. Order,

PageID.495.) And at the time of Nassar’s sentencing -- and even today -- every court that has

decided the issue has concluded that Application Note 5 means exactly what its plain language

says. Given this background, the Constitution did not require counsel to object based on a

speculative prediction that in the future, some other court might possibly reach a different

conclusion. See Snider, 908 F.3d at 192 (“We have repeatedly held that counsel is not ineffective

for failing to predict developments in the law, unless they were clearly foreshadowed by existing

decisions.”); id. (“trial counsel was not ineffective for failing to foresee that this court would

subsequently shift gears years later”); United States v. Harms, 371 F.3d 1208, 1212 (10th Cir.

2004) (“[t]he Sixth Amendment does not require counsel for a criminal defendant to be

clairvoyant.”).

             ii.   Nassar Fails to Establish Prejudice
       Nassar claims his attorney’s failure to object before this Court prejudiced him by causing

his “direct appeal to fail.” (Id.) He does not explain how this is the case. When it comes to

prejudice, however, the question is whether “there is a reasonable probability that, but for the

[allegedly] unprofessional errors, the outcome of the proceeding [before this Court] would have

been different.” Strickland, 466 U.S. at 694. Nassar fails to show any prejudice for two,

independently sufficient reasons.

                                                 29
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.555 Page 30 of 40



       First, Nassar fails to establish prejudice because the Court properly calculated his criminal

history score, and therefore any objection asserting the contrary would not have changed the

outcome of the proceeding. Second, even if the Court erred in calculating his criminal history

score – which it did not – there is no reasonable likelihood in this case that a timely objection

would have altered the outcome. On the contrary, the record shows that the Court would have

imposed a maximum sentence in any event. The Court stressed that the two main factors driving

Nassar’s sentence were the need to deter Nassar and protect the public. (R.58: Sent. Tr.,

PageID.481-82.) After carefully considering the Section 3553(a) factors, including, as a starting

point, the guidelines, the Court concluded there was “no question in my mind that the maximum

potential penalties are in order here.” (Id., PageID.483.) The Court noted that Nassar had

“consumed enormous amounts of child pornography and at the same time acted out on very real,

very vulnerable victims, hundreds if not thousands of times over a long time span.” (Id.,

PageID.482.) He had “remove[ed] all doubt about the dangers [he] pose[d] for acting out against

children.” (Id.) The Court found that Nassar “was, is, and in my view will continue to be a real

and present danger to children.” (Id.) For that reason, the Court found it “imperative that [he] be

deterred for as long as possible,” and the Court further found there was a need to deter him “for

the rest of his life.” (Id., PageID.482-83 (emphasis added).) The Court found that Nassar “has

demonstrated that he should never again have access to children.” (Id., PageID.482.)

       The Court made an unambiguous record that it considered a sentence at the combined

statutory maximum necessary to achieve the § 3553(a) factors. The Court spoke in no uncertain

terms: “no question in my mind that the maximum potential penalties are in order”; Nassar will

always be a threat to children, and there is need to deter him “for the rest of his life”; and “he

should never again have access to children.” Moreover, the United States had, in an abundance of



                                                30
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.556 Page 31 of 40



caution, moved for an upward departure or variance in the event the Court calculated Nassar’s

guideline range to be something less than 360-720 months. (R.43: Departure Mot., PageID.323.)

Thus, even if Nassar’s advisory guideline range were lower, there is no reasonable probability on

this record the Court would have imposed a lesser sentence.

       It is true that the Supreme Court recently held that “[i]n most cases a defendant who has

shown that the district court mistakenly deemed applicable an incorrect, higher Guidelines range

has demonstrated a reasonable probability of a different outcome.” Molina-Martinez v. United

States, 136 S. Ct. 1338, 1346 (2016). But it is also true that the Supreme Court recognized that

“[t]here may be instances when, despite application of an erroneous Guidelines range, a reasonable

probability of prejudice does not exist.” Id. Courts must therefore “consider the facts and

circumstances of the case before it” to make a determination. Id. If the record is “clear that the

judge based the sentence [she] selected on factors independent of the Guidelines,” that is enough.

Id. at 1347. The Sixth Circuit has repeatedly recognized and applied this rule. See, e.g., United

States v. McCall, 699 F. App’x 452, 456–57 (6th Cir. 2017) (“the court gave McCall a life sentence

based on a detailed explanation of factors independent of the advisory Guidelines range”); United

States v. Morrison, 852 F.3d 488, 492 (6th Cir. 2017).

       As discussed above, the record here is “clear that the judge based the sentence [she]

selected on factors independent of the Guidelines” – specifically the need to deter Nassar and

protect the public. (R.58 Sent. Tr., PageID.481-82.) Accordingly, Nassar has failed to show that

even if there were any error, there is a reasonable likelihood of a different outcome.

       2. Claim Based on Consecutive Sentences
       Nassar next claims his attorneys were ineffective because “they failed to object to the

adequacy of the Court’s explanation for imposing consecutive sentences.”                 (R.64: Mot.,

PageID.519.) He claims his sentence is “procedurally unreasonable because the District Court

                                                31
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.557 Page 32 of 40



failed to consider USSG § 5G1.3(c) when it required [Nassar] to serve his sentence consecutive to

his state sentences.” (Id.) He asks how the Court could have ordered this when he “had not been

sentenced yet in the state.” (Id.) He claims he asked his attorneys to object, but he claims they

objected improperly. (Id.) Specifically, he acknowledges they objected to the Court’s substantive

decision to impose his federal sentence consecutive to his state sentences, but he claims they should

have raised a procedural objection “to the adequacy of the Court’s explanation.” (Id.) Nassar’s

claim is meritless, as he has failed to show either deficient performance or prejudice.

           a.   Background
       As discussed above, the Court applied a “pattern enhancement” based on Nassar’s sexual

assaults against 40 children over the course of 20 years. Nine of these 40 victims were victims in

two state-court cases in which Nassar pled guilty shortly before his federal sentencing. Nassar’s

assaults against these nine victims qualified as “relevant conduct” only because the scope of

“relevant conduct” for purposes of applying § 2G2.2(b)(5) “is broader than the scope of relevant

conduct typically considered under U.S.S.G. § 1B1.3.” Ladeau, 688 F. App’x at 350.

       Presumably because it had included the conduct underlying the state-court convictions

within the broader-than-usual scope of “relevant conduct” for purposes of applying § 2G2.2(b)(5),

the Amended Presentence Report noted, “[p]ursuant to U.S.S.G. § 5G1.3(c), the sentence for the

instant offense shall be imposed to run concurrently to the anticipated state terms of imprisonment

[in the two state cases].” (R.46: PSR, PageID.366, 416, ¶¶ 41, 339.)

       In its sentencing memorandum, the United States emphasized the Court’s “discretion to

order [Nassar’s] federal sentence to run consecutive to or concurrently with his anticipated state-

court sentence.” (R.44: U.S. Sent. Mem., PageID.338-39.) The United States cited and discussed

United States v. Murphy, 591 F. App’x 377 (6th Cir. 2014), Setser v. United States, 566 U.S. 231

(2012), and U.S.S.G. § 5G1.3(c). Id. The United States noted the Court’s “discretion regarding

                                                 32
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.558 Page 33 of 40



how [Nassar’s federal] sentence should relate to the anticipated state court sentences.” (Id.,

PageID.339.) In his sentencing memorandum, Nassar cited Section 5G1.3 and noted that the Court

could depart or vary from the sentencing guidelines. (R.45: Def. Sent. Mem., PageID.345-46.)

        Against this backdrop, the Court stated, in determining how to impose sentence, “Nassar

was, is, and in my view will continue to be a real and present danger to children. And it is through

consecutive sentencing that I can take into account the need to deter this man from harming

innocent girls and young women for the rest of his life.” (R.58: Sent. Tr., PageID.482-83

(emphasis added).) In implementing its stated intention, the Court imposed sentences on Counts

1-3 that were consecutive not only to one another, but also to the anticipated sentences in the two

state-court cases. (Id., PageID.483-84.) The Court agreed it was doing so “because of the nature

and scope and totality of the defendant’s conduct; that it is not limited to Michigan and for all the

other factors the Court has already articulated.” (Id., PageID.485-86.)

        The Court then asked defense counsel whether there was “any reason why sentence should

not be imposed as I’ve indicated.” (Id., PageID.486.) Counsel responded, “we would just object

to the consecutive sentencing to the state courts. But we will leave that to Mr. Nassar to address

at a later period.” (Id.)

            b. Law
        “District courts have discretion to order a defendant to serve his federal sentence

consecutively with an anticipated state sentence.” United States v. Murphy, 591 F. App’x 377,

385 (6th Cir. 2014) (citing Setser v. United States, 566 U.S. 231 (2012); see also 18 U.S.C. § 3584.

This is true even when “the anticipated state sentence [is] unknown at the time of his federal

sentencing.” United States v. Stoutermire, 516 F. App’x 583, 587 (6th Cir. 2013).

        “When imposing consecutive sentences, district courts must ‘indicate on the record [their]

rationale, either expressly or by reference to a discussion of relevant considerations contained

                                                 33
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.559 Page 34 of 40



elsewhere.’”        Murphy, 591 F. App’x at 385 (citation omitted).       This requirement “is not

exceedingly exacting,” and a court “may incorporate by reference a discussion of the relevant

considerations.” Id. at 386. A district court need only make generally “clear its rationale for

imposing consecutive sentences.” Id.

       Section 5G1.3(c) provides that if “a state term of imprisonment is anticipated to result from

another offense that is relevant conduct to the instant offense of conviction under the provisions

of subsections (a)(1), (a)(2), or (a)(3) of §1B1.3 (Relevant Conduct), the sentence for the instant

offense shall be imposed to run concurrently to the anticipated term of imprisonment.” U.S.S.G.

§ 5G1.3(c). The guidance provided in this section is merely advisory, and courts are “entitled to

[disregard it,] in order to achieve the sentencing goals listed in 18 U.S.C. § 3553(a).” United States

v. Gordon, 496 F. App’x 579, 584 (6th Cir. 2012) (citing Kimbrough v. United States, 552 U.S.

85, 101–02 (2007); United States v. Booker, 543 U.S. 220 (2005)); see also United States v.

Johnson, 640 F.3d 195, 208 (6th Cir. 2011) (noting that a similar policy statement regarding

consecutive sentences “is not binding on the district court, and construing it to be mandatory would

be reversible error”).

       Finally, even in cases in which § 5G1.3(c) applies, a district court need not directly or

explicitly mention the provision at sentencing; it is enough that the record reflects that the court

considered the provision and adequately explained its decision to impose a consecutive sentence.

United States v. Hall, 632 F.3d 331, 336 (6th Cir. 2011); United States v. Brown, 519 F. App’x

357, 358 (6th Cir. 2013); United States v. Hartman, 426 F. App’x 395, 400 (6th Cir. 2011).

           c. Analysis
               i.      Nassar’s Attorneys Did Not Render Ineffective Assistance
       The Court amply explained its rationale for imposing Nassar’s federal sentence

consecutively to his yet-to-be-imposed state sentences. That is all the law requires. Thus, there

                                                 34
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.560 Page 35 of 40



was no procedural error to which counsel could have objected, and failure to raise a meritless

objection is not constitutionally ineffective assistance.

       The Court explained that three of the Section 3553(a) factors “stand out in this case:

punishment . . . [b]ut more important in my view is deterrence and protection of the public.” (R.58:

Sent. Tr., PageID.481.) The Court explained that it deemed consecutive sentencing necessary to

produce “a sentence that is sufficient but not greater than necessary to achieve statutory goals.”

(Id., PageID.482.) The Court stressed that Nassar was, and would continue to be, “a real and

present danger to children,” and therefore it was necessary to incapacitate him “for the rest of his

life.” (Id., PageID.482-83.) The Court explained its decision to impose Nassar’s federal sentence

consecutively to his state sentences, agreeing its decision was driven by “the nature and scope and

totality of the defendant’s conduct; that it is not limited to Michigan and for all other factors the

Court has already articulated.” (Id., PageID.485-86.) As was true in Murphy, the Court here

“generally made clear its rationale for imposing consecutive sentences, which was ‘all the court

was required to do.’” 591 F. App’x at 386.

       In affirming Nassar’s sentence, the Sixth Circuit noted that this Court had articulated its

“reasons for imposing consecutive sentences [, which] were consistent with § 3584.” (R.60: Order,

PageID.497.) Specifically, the Sixth Circuit noted that this Court had “relied on the duration,

enormity, and gravity of Nassar’s criminal conduct; the serious harm that Nassar inflicted on his

victims; and the serious safety threat that Nassar presents to the public.” (Id.) The Court “found

that Nassar was not similarly situated to other defendants given the scope of his criminal conduct,”

and it agreed “that at least some of Nassar’s activities occurred outside of the State of Michigan,

and thus at least implicitly recognized that Nassar’s state sentences for first-degree criminal sexual

conduct would not account for all of his criminal behavior.” (Id.)



                                                  35
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.561 Page 36 of 40



       Nassar nevertheless insists “his sentence was procedurally unreasonable because the

district court failed to consider USSG § 5G1.3(c).” (R.64: Mot. PageID.519.) Nassar raised the

same issue on appeal, and it fails now for the same reasons it failed then.

       First, the Court was not required to consider Section 5G1.3(c) because that section was, by

its own terms, inapplicable. Section 5G1.3(c) only applies where “a state term of imprisonment is

anticipated to result from another offense that is relevant conduct . . . under the provisions of

subsections (a)(1), (a)(2), or (a)(3) of §1B1.3 (Relevant Conduct).” U.S.S.G. § 5G1.3(c). Nassar

reasons that, because the conduct underlying his state-court cases was “relevant conduct” for

purposes of Section 2G2.2(b)(5), Section 5G1.3(c) necessarily applies. But he is incorrect.

       Section 5G1.3(c) does not apply to all relevant conduct, but only to relevant conduct that

qualifies “under the provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3 (Relevant

Conduct).” See U.S.S.G. § 5G1.3(c). This proviso is significant because, as discussed above, the

scope of “relevant conduct” for purposes of applying Section 2G2.2(b)(5) “is broader than the

scope of relevant conduct typically considered under U.S.S.G. § 1B1.3,” and includes past sexual

abuse of minors, regardless of whether that abuse is linked to the underlying offense. Ladeau, 688

F. App’x at 350; Nance, 611 F.3d at 413. Thus, “relevant conduct” for purposes of applying

Section 2G2.2(b)(5) may include – and in Nassar’s case did include – conduct that would not

ordinarily qualify as “relevant conduct” under the terms of Section 1B1.3(a)(1-3). See Ladeau,

688 F. App’x at 350.

       Nassar makes no claim that the conduct underlying his state-court cases qualifies as

relevant conduct “under the provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3.” See

U.S.S.G. § 5G1.3(c). He has thus failed to show that Section 5G1.3(c) applied at all in this case,

and he has therefore failed to show any procedural error. Cf. United States v. Gomes, 279 F. App’x



                                                36
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.562 Page 37 of 40



861, 873 (11th Cir. 2008) (although “Gomes’s prior state court conviction was the basis for a five-

level [pattern enhancement] pursuant to U.S.S.G. § 2G2.2(b)(5) . . . it did not constitute ‘relevant

conduct’ for his present offense within the meaning of U.S.S.G. § 5G1.3(b)” because it did not

qualify “under the provisions of subsections (a)(1), (a)(2), or (a)(3) of §1B1.3”).

       Second, even if Section 5G1.3(c) applied, the record shows the Court was aware of the

provision and made a careful, considered determination that consecutive sentences were

“necessary to achieve statutory goals.” (R.58: Sent. Tr., PageID.482.) As discussed above, the

Amended Presentence Report and the parties’ sentencing memoranda discussed the provision. The

United States emphasized the Court’s discretion to impose either a consecutive or a concurrent

sentence. (R.44: U.S. Sent. Mem., PageID.338-39.) And the Court carefully explained its

rationale on the record. Nothing more was required.

       In affirming Nassar’s conviction on plain-error review, the Sixth Circuit held that this

Court was “not required to specifically reference § 5G1.3;” rather, it needed only to “make

‘generally clear’ its rationale for imposing consecutive sentences and achieving an appropriate

incremental penalty.” (R.60: Order, PageID.496-97.) This holding is consistent with well-settled

case law in this Circuit and others, and it defeats Nassar’s claim. See Brown, 519 F. App’x at 358

(“Although it would have been preferable for the court to mention by name the § 3553(a) factors

and § 5G1.3(c) of the Guidelines, it did not plainly err by failing to do so” because it “made

‘generally clear the rationale under which it imposed the consecutive sentence’”); Hall, 632 F.3d

at 336 (“Though the district court did not mention § 5G1.3 specifically, in light of its entire

explanation, it is evident that the district court considered § 5G1.3(c) and adequately explained its

reasons for applying it when sentencing Hall”); Hartman, 426 F. App’x at 400 (“although not

referenced explicitly by the court at the sentencing hearing, the record demonstrates that the court



                                                 37
     Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.563 Page 38 of 40



was aware of the relevant Guidelines provision”); United States v. Bost, 705 F. App’x 141, 144

(4th Cir. 2017) (no procedural error where “district court did not mention § 5G1.3” but record

showed it “was mindful of the circumstances that [the section’s] commentary directs a district

court to contemplate”). As discussed above, the Court amply explained its rationale for imposing

consecutive sentences. Thus, there was no error to which counsel could object, and counsel was

not ineffective for failing to raise a meritless objection. See Ryal, 508 F. App’x at 520.

             ii.   Nassar Fails to Establish Prejudice
        Nassar’s claim also fails because he fails to establish prejudice. Specifically, he fails to

show a reasonable probability that, had his attorneys objected “to the adequacy of the Court’s

explanation” or its supposed “fail[ure] to consider USSG § 5G1.3(c),” “the outcome of the

proceeding [before this Court] would have been different.” Strickland, 466 U.S. at 694. For the

reasons discussed above, the record establishes that there is no reasonable probability that a

procedural objection along the lines Nassar suggests would not have resulted in a lesser sentence.

The Court was aware of all of the issues and the guideline provision, and it amply articulated its

rationale for imposing consecutive sentences. Nassar fails to explain how, on this record, an

objection would have been reasonably likely to change the outcome.

V.      NO HEARING IS NECESSARY
        In an action to vacate or correct a sentence, the Court need not hold a hearing if the motion

and records of the case conclusively show that the prisoner is not entitled to relief. 28 U.S.C.

§ 2255(b). “The statute ‘does not require a full blown evidentiary hearing in every instance . . . .

Rather, the hearing conducted by the court, if any, must be tailored to the specific needs of the

case, with due regard for the origin and complexity of the issues of fact and the thoroughness of

the record on which (or perhaps, against which) the section 2255 motion is made.’” Smith v.

United States, 348 F.3d 545, 550-51 (6th Cir. 2003) (quoting United States v. Todaro, 982 F.2d

                                                 38
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.564 Page 39 of 40



1025, 1030 (6th Cir. 1993)). Moreover, no evidentiary hearing is required if the movant’s

allegations “cannot be accepted as true because they are contradicted by the record, inherently

incredible, or conclusions rather than statements of fact.” Arredondo v. United States, 178 F.3d

778, 782 (6th Cir. 1999) (quotation omitted). Nor is an evidentiary hearing required when a

petitioner makes only “bald assertions and conclusory allegations.” See Renico, 455 F.3d at 733.

       For the reasons stated above, no hearing is necessary because Nassar’s motion and the

record of the case conclusively show that he is not entitled to relief.

VI.    CONCLUSION
       For the foregoing reasons, the United States respectfully requests that Nassar’s Motion

(R.64) under 28 U.S.C. § 2255 be denied for lack of merit without an evidentiary hearing.

                                                       Respectfully submitted,

                                                       ANDREW BYERLY BIRGE
                                                       United States Attorney

Dated: October 10, 2019                                /s/ Sean M. Lewis         .




                                                       SEAN M. LEWIS
                                                       Assistant United States Attorney
                                                       P.O. Box 208
                                                       Grand Rapids, MI 49501-0208
                                                       (616) 456-2404




                                                 39
   Case 1:16-cr-00242-JTN ECF No. 67 filed 10/10/19 PageID.565 Page 40 of 40



                                 CERTIFICATE OF SERVICE
       I hereby certify that on October 10, 2019, the foregoing document was electronically filed.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

indicated on the electronic filing receipt. Parties may access this filing through the Court’s system.

A copy of the foregoing document will also be mailed on this date to:

                       Lawrence Nassar · (No. 21504-040)
                       U.S. Penitentiary Coleman II
                       P.O. Box 1034
                       Coleman, FL 33521


                                                      /s/ Sean M. Lewis
                                                      SEAN M. LEWIS
                                                      Assistant United States Attorney




                                                 40
